DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 13, 15, 18, 19, 24, 26, 27, 29, 36, 38, 40-42, and 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (US 2013/0265973).
a)	Regarding claims 1 and 47, Nakamura et al disclose a method for wireless communications at a receiving device, comprising: 
 receiving, from a transmitting device (C1 in Fig. 2; Pub [0070-0072]), an indication of a clipping level associated with a reference signal (b111 and b113 in Fig. 5; Pub [0085-0087]);

 performing a reconstruction procedure for the reference signal based at least in part on the indication of the clipping level, wherein the reconstruction procedure comprises one or more iterations (D1 in Fig. 5 and Fig. 6; Pub [0098-0111]); 
determining a channel estimate associated with the reference signal based at least in part on the reconstruction procedure (D102 in Fig. 6; Pub [0101]); and 
communicating with the transmitting device based at least in part on the channel estimate (b123 in Fig. 5; Pub [0095]).                                                                                                                        b)	Regarding claims 15 and 48, Nakamura et al disclose a method for wireless communications at a transmitting device, comprising: 
identifying a clipping level associated with a reference signal for transmission to a receiving device (C1 in Fig. 2; Pub [0070-0072]); 
transmitting an indication of the clipping level to the receiving device (a117 in Fig. 2; the mapper outputs the input from the clipping unit and transmit to the antenna for the receiver. The receiver in Fig. 5 comprises a corresponding demapping b112 and declipping b113); 
generating the reference signal, wherein the reference signal is distorted based at least in part on the clipping level (a118 in Fig. 2; Pub [0074]; cyclic prefix/ pilot signal); and
transmitting the reference signal to the receiving device (a121 in Fig. 2; Pub [0074]).
c)	Regarding claim 24, Nakamura et al disclose an apparatus for wireless communications at a receiving device, comprising: 

memory coupled with the processor (Pub 0219]); and
instructions stored in the memory and executable by the processor to cause the  apparatus to: 
receive, from a transmitting device (C1 in Fig. 2; Pub [0070-0072]), an indication of a clipping level associated with a reference signal (b111 and b113 in Fig. 5; Pub [0085-0087]); 
receive the reference signal from the transmitting device, wherein the reference signal is distorted based at least in part on the clipping level (a118 in Fig. 2; Pub [0074]; cyclic prefix/ pilot signal); 
perform a reconstruction procedure for the reference signal based at least in part on the indication of the clipping level, wherein the reconstruction procedure comprises one or more iterations (D1 in Fig. 5 and Fig. 6; Pub [0098-0111]); 
determine a channel estimate associated with the reference signal based at least in part on the reconstruction procedure (D102 in Fig. 6; Pub [0101]); and 
communicate with the transmitting device based at least in part on the channel estimate (b123 in Fig. 5; Pub [0095]).
d)	Regarding claim 38, Nakamura et al disclose an apparatus for wireless communications at a transmitting device, comprising: 
a processor (Pub [0030-0031]),
memory coupled with the processor (Pub 0219]); and
instructions stored in the memory and executable by the processor to cause the  apparatus to:

transmit an indication of the clipping level to the receiving device (a117 in Fig. 2; the mapper outputs the input from the clipping unit and transmit to the antenna for the receiver. The receiver in Fig. 5 comprises a corresponding demapping b112 and declipping b113); 
generate the reference signal, wherein the reference signal is distorted based at least in part on the clipping level (a118 in Fig. 2; Pub [0074]; cyclic prefix/ pilot signal); and
transmit the reference signal to the receiving device (a121 in Fig. 2; Pub [0074]).                                                                                 e)	Regarding claim 49, Nakamura et al disclose a non-transitory computer-readable medium storing code for wireless communications at a receiving device, the code comprising instructions executable by a processor to (Pub 0219]):
receive, from a transmitting device (C1 in Fig. 2; Pub [0070-0072]), an indication of a clipping level associated with a reference signal (b111 and b113 in Fig. 5; Pub [0085-0087]); 
receive the reference signal from the transmitting device, wherein the reference signal is distorted based at least in part on the clipping level (a118 in Fig. 2; Pub [0074]; cyclic prefix/ pilot signal); 
perform a reconstruction procedure for the reference signal based at least in part on the indication of the clipping level, wherein the reconstruction procedure comprises one or more iterations (D1 in Fig. 5 and Fig. 6; Pub [0098-0111]); 
determine a channel estimate associated with the reference signal based at least in part on the reconstruction procedure (D102 in Fig. 6; Pub [0101]); and 

identify a clipping level associated with a reference signal for transmission to a receiving device (C1 in Fig. 2; Pub [0070-0072]); 
transmit an indication of the clipping level to the receiving device (a117 in Fig. 2; the mapper outputs the input from the clipping unit and transmit to the antenna for the receiver. The receiver in Fig. 5 comprises a corresponding demapping b112 and declipping b113); 
generate the reference signal, wherein the reference signal is distorted based at least in part on the clipping level (a118 in Fig. 2; Pub [0074]; cyclic prefix/ pilot signal); and
transmit the reference signal to the receiving device (a121 in Fig. 2; Pub [0074]).                                                                                 g)	Regarding claims 3 and 26, Nakamura et al disclose wherein communicating with the transmitting device based at least in part on the channel estimate comprises: 
receiving, from the transmitting device, a second signal that is distorted based at least in part on the clipping level (b31 in Fig. 17; multiple parallel receiver chains; Pub [0182]); 
generating a reconstructed signal based at least in part on the second signal and the channel estimate (D3 in Fig.17; Fig. 18; Pub [0188-0189]); and 
decoding the reconstructed signal (D106 in Fig. 18). 

i)	Regarding claims 6 and 29, Nakamura et al disclose wherein the second signal is received via a data channel (Pub [0182]).
j)	Regarding claims 13 and 36, Nakamura et al disclose wherein the indication of the clipping level is received via a control channel, a data channel, or both (Pub [0182]).
k)	Regarding claims 15 and 40, Nakamura et al disclose transmitting, to the receiving device, a second signal that is distorted based at least in part on the clipping level (b31 in Fig. 17; multiple parallel receiver chains; Pub [0182]).
l)	Regarding claims 18 and 41, Nakamura et al disclose wherein the reference signal and the second signal are transmitted within a same transmission time interval (pilot and signal are received at the receiver in Fig. 17).
m)	Regarding claims 19 and 42, Nakamura et al disclose wherein the second signal is transmitted via a data channel (Pub [0182]).

Allowable Subject Matter
Claims 2, 5, 7-12, 14, 16, 17, 20-23, 25, 28, 30-35, 37, 39, and 43-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0029981 Takahashi et al disclose transmitting clipping and reference signal. US 2021/0266196 Liu et al disclose channel estimation and equalizing received signal. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         January 26, 2022
/EVA Y PUENTE/                                                                                                                                                      Primary Examiner, Art Unit 2632